Citation Nr: 1631653	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from June 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled to appear at the Waco RO to have a videoconference hearing with a Veterans Law Judge.  He failed to appear for said hearing, and he has not since asked for it to be rescheduled; accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In a May 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court partially vacated the Board's May 2014 decision, and remanded the issue of entitlement to service connection for a low back disability for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As described above, the November 2015 Memorandum Decision vacated and remanded the Board's May 2014 decision with respect to the issue of entitlement to service connection for a low back disability.

In the November 2015 Memorandum Decision, the Court indicated that "[t]here is no documentation in the record that VA sought records from the Big Spring facility related to [the Veteran's] back disability for the period prior to July 2007."  The Court further determined that in August 2008, the Veteran authorized VA to obtain outstanding December 1996 treatment records from University Medical Center and September 2007 records from Dr. H. and Lubbock Radiology.  The Court stated, "[t]here is no indication in the record that any attempts were made to obtain these records, nor does the record contain evidence that the [Veteran] was notified of the inability to get these records in accordance with 38 C.F.R. § 3.159(e)."

The Board has reviewed the record and observes that the Veteran's records from the Big Spring VA medical center (VAMC) dated prior to July 2007 have not been associated with the record.  Similarly, with respect to the other outstanding treatment record identified in the Memorandum Decision, the Board notes that treatment records from University Medical Center dated from January 1, 1998 to present were requested by the AOJ in February 2004.  However, in an August 2008 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran requested VA to obtain additional outstanding treatment records from University Medical Center dated in December 1996, Lubbock Radiology dated September 2007, and Dr. D.H. dated September 2007.  Consistent with the Memorandum Decision, the Board recognizes that these records were neither requested nor obtained.  Accordingly, the claim on appeal must be remanded in order for VA to comply with its duty to assist with respect to these outstanding treatment records.

In the November 2015 Memorandum Decision, the Court noted that there was evidence of record that the Veteran's diagnosed low back disability, lumbar radiculopathy due to spinal stenosis at L3-L5, is a congenital defect or disease, which was aggravated by his military service.  In particular, the Memorandum Decision noted a November 2007 VA nursing note, which related the Veteran's back pain to a congenital defect, as well as a November 2007 physician's note, which indicated that the Veteran suffered from "chronic low back pain with congenital fusion of the L5-S1 vertebrae."

To this end, the Board recognizes that a congenital "defect" is not a "disease or injury" within the meaning of applicable legislation and thus is not capable of being service connected for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  Service connection is permissible, however, for "diseases" (but not "defects") of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestation of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-92 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Although service connection cannot be granted for a congenital or developmental "defect," such a defect can be subject to a superimposed disease or injury, and if that disease or injury occurred during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-92 (July 18, 1990).  Thus, upon remand, a VA medical opinion must be obtained to determine whether the Veteran's low back disability is a disease or defect, and whether the conditions meet the above requirements for service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at the Big Spring, Texas, VAMC dated prior to July 2007 and at any VA health care facility from January 2015.  All such available documents should be associated with the claims file.

2. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, including all records from the University Medical Center dated in December 1996, from Lubbock Radiology dated in September 2007, and from Dr. D.H. dated September 2007.  See the Memorandum Decision dated November 2015.

3. Thereafter, provide the Veteran's claims file and a copy of this remand to a physician to render an opinion as to the etiology of the Veteran's low back disability.  The examiner should provide opinions as to the following:

(a) Is the Veteran's diagnosed lumbar spine disability (lumbar radiculopathy due to spinal stenosis at L3 to L5) a congenital "disease" or "defect?"

(b) If the Veteran's diagnosed lumbar spine disability is considered a "disease," provide an opinion as to whether it was at least as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

(c) If the Veteran's diagnosed lumbar spine disability is considered a "defect," provide an opinion as to whether it was at least as likely as not subjected to a superimposed disease or injury during active service that resulted in disability apart from the congenital or developmental defect.

(d) For any lumbar spine disability that is not congenital or developmental, did it at least as likely as not (i.e., at least a 50 percent probability) have its clinical onset during his active duty or is it otherwise related to such service, or (in the case of arthritis) manifested within one year of service separation?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4. Thereafter, readjudicate the claim that has been appealed.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

